Exhibit 10.24

 

TRANSITION AGREEMENT

 

TRANSITION AGREEMENT AND RELEASE (“Agreement”) executed this 10th day of June,
2015 (the Effective Date”), by and between WAYNE NORBITZ (“Employee”) and
NATHAN’S FAMOUS, INC., its parents, subsidiaries and affiliates (the “Company”),
with an address at One Jericho Plaza, Second Floor – Wing A, Jericho, New York
11753.

 

1.     Transition.  Employee’s employment with the Company shall terminate
effective August 7, 2015 (the “Termination Date”). Between the Effective Date
and the Termination Date, Employee agrees to continue to perform his normal
duties, pursuant to the Company’s directives and to assist the Company in the
transition (the “Transition Period”). The Company shall continue to pay to
Employee his current annual base salary during the Transition Period. On or
within five (5) days of the Termination Date, Employee shall execute the
Agreement and Release attached hereto as Exhibit A. In addition, the Employee
will be included as a nominee on management’s slate of Directors at the
Company’s upcoming annual meeting of stockholders.

 

2.     Consultancy. Employee agrees to continue to assist the Company with the
transition by providing consulting services to the Company in accordance with
the terms set forth in the Consulting Agreement attached hereto as Exhibit B
(the “Consulting Agreement”), which Employee shall execute simultaneously with
his execution of this Agreement. Such Consulting Agreement will commence on
August 10, 2015. It is the intention of the Employee to form a limited liability
company which will perform the services required under the Consulting Agreement.
In exchange for the provision of such consulting services, the Company shall pay
such limited liability company a consulting fee of $16,291 per month of service.

 

3.     Severance.

 

(a)     Within ten (10) days of the later of (i) the Release Effective Date
(defined below) or (ii) the Termination Date, the Company shall pay to Employee
a lump sum payment equal to $288,750, less applicable withholdings and
deductions.

 

(b)     On the Effective Date, the Company shall repurchase Employee’s 56,933
shares (the “Shares”) of the Company’s Common Stock, $.01 par value at a price
equal to the closing price per share on the Effective Date as reported by the
Nasdaq Stock Market. Employee represents that he has the requisite stock
certificates for the Shares, that he can transfer the Shares free and clear of
any liens, encumbrances or other restrictions and that he will deliver the
Shares and a duly executed stock power to the Company.

 

4.     Evaluation Period. Employee shall have up to twenty-one (21) days from
the date of his receipt of this Agreement to consider the terms and conditions
of this Agreement. Employee may accept this Agreement at any time within the
twenty-one (21) day period by executing it and returning it to Eric Gatoff,
Chief Executive Officer, One Jericho Plaza, Second Floor – Wing A, Jericho, New
York 11753, no later than 5:00 p.m. on the twenty-first (21st) day after
Employee’s receipt of this Agreement. Thereafter, Employee will have seven (7)
days to revoke this Agreement by stating his desire to do so in writing to Eric
Gatoff at the address listed above, and delivering it to Eric Gatoff no later
than 5:00 p.m. on the seventh (7th) day following the date Employee signs this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
following Employee’s signing of this Agreement (the “Release Effective Date”),
provided the Employee does not revoke the Agreement during the revocation
period. In the event Employee does not accept this Agreement as set forth above,
or in the event Employee revokes this Agreement during the revocation period,
this Agreement, including but not limited to the obligation of the Company and
its subsidiaries and affiliates to provide the payments and/or benefits referred
to in Paragraphs 2 and 3(a) above, shall automatically be deemed null and void.

 

 

 
1

--------------------------------------------------------------------------------

 

 

5.     Release. (a)  In consideration of the payments and/or benefits referred
to in paragraphs 1, 2 and 3, Employee for himself and for his heirs, executors,
and assigns (hereinafter collectively referred to as the “Releasors”), forever
releases and discharges the Company and any and all of its parent corporations,
subsidiaries, divisions, affiliated entities, predecessors, successors and
assigns, and any and all of its or their employee benefit and/or pension plans
or funds, and any of its or their past or present officers, directors,
stockholders, agents, trustees, administrators, employees or assigns (whether
acting as agents for such entities or in their individual capacities),
(hereinafter collectively referred to as the “Company Releasees”), from any and
all claims, demands, causes of action, fees and liabilities of any kind
whatsoever (based upon any legal or equitable theory, whether contractual,
common-law, statutory, decisional, federal, state, local or otherwise), whether
known or unknown, which Releasors ever had, now have or may have against the
Company Releasees by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence, or other matter from the beginning of the world
up to and including the Release Effective Date, except for the obligations of
the Company under this Agreement.

 

(b)     Without limiting the generality of the foregoing subparagraph “(a)”,
this Agreement is intended to and shall release the Company Releasees from any
and all claims arising out of Employee’s employment with Releasees and/or the
termination of Employee’s employment, including but not limited to any claim(s)
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended; (ii) the Americans with Disabilities Act, as amended; (iii) the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plan and applicable law); (iv) the
Age Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) Section 806 of the Sarbanes Oxley Act of 2002; (vi) New York
City and State Human Rights Laws; (vii) alleged discrimination or retaliation in
employment (whether based on federal, state or local law, statutory or
decisional); (viii) the terms and conditions of Employee’s employment with the
Company, the termination of such employment, and/or any of the events relating
directly or indirectly to or surrounding that termination; and (ix) any law
(statutory or decisional) providing for attorneys’ fees, costs, disbursements
and/or the like.

 

(c)     Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Employee from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Employee understands and agrees that
he is waiving any relief available (including, for example, monetary damages or
reinstatement), under any of the claims and/or causes of action waived in
paragraphs 5(a) and (b), including but not limited to financial benefit or
monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Employee agrees and acknowledges that the payments and/or benefits
provided for in paragraphs 2 and 3 exceed any payments or benefits to which he
would otherwise be entitled under any policy, plan, and/or procedure of the
Company or any agreement with the Company.

 

6.     Non-Solicitation and Non-Competition Agreement.

 

(a)     For twelve (12) months following the termination or expiration of the
Consulting Agreement (the “Restricted Period”), the Employee will not, without
the express written consent of an authorized representative of the Company, seek
or accept employment within the Territory (as defined below) or enter into any
other relationship, contractual or otherwise, with any entity that is (i) a
Customer (as defined below); or (ii) in direct or indirect competition with the
business of the Company as currently conducted.

 

(b)     Throughout the Restricted Period, the Employee shall not, directly or
indirectly, on his own behalf or on behalf of any person, firm or corporation,
or in any capacity whatsoever, solicit or accept business from any Customers of
the Company or encourage any Customer not to do business with the Company.

 

(c)     Throughout the Restricted Period, Employee will not directly or
indirectly hire, solicit or attempt to hire or solicit any employee of, or
consultant to the Company, which employee or consultant had been rendering
services to the Company at anytime within the twelve (12) month period
immediately preceding the termination of his employment.

 

(d)     For purposes of this Agreement, the term “Customer(s)” shall mean any
individual, corporation, partnership, business or other entity, whether
for-profit or not-for-profit public, privately held, or owned by the United
States government that is a business entity or individual with whom the Company
has done business with during the twelve (12) month period preceding the
termination of his employment.

 

(e)     For purposes of this Agreement, the term “Territory” shall mean
throughout the area comprising the Company’s market for its services and
products within which area Employee was materially concerned during the
twenty-four (24) month period prior to the termination of this Agreement.

 

 

7.     Miscellaneous.

 

(a)      On the Termination Date, Employee agrees to immediately return to the
Company any and all originals and copies of documents, materials, records,
computers, smartphones, tablets and other electronic devices or other items in
his possession or control belonging to the Company or containing proprietary
information relating to the Company.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Employee acknowledges that the terms of Section 5, Trade Secrets and
Section 6, Employee Knowledge; of the Employment Agreement entered into by the
Company and Employee on December 28, 1992 (the “Employment Agreement”), are
incorporated herein by reference, and Employee agrees and acknowledges that he
is bound by their terms.

 

(c)     Employee will cooperate with the Company and/or its subsidiaries and
affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which Employee
was involved or of which Employee has knowledge.

 

(d)     Employee agrees that, in the event he is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
Employee’s employment with the Company, he will give prompt notice of such
request to the Company. Employee shall contact Eric Gatoff, Chief Executive
Officer, or his successor, to seek such written consent, and will make no
disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.

 

8.     Compromise.

 

(a)      The making of this Agreement is not intended, and shall not be
construed, as an admission that Releasees have violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Employee.

 

(b)     The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.

 

9.     Additional Terms.

 

(a)     Employee acknowledges that: (a) he has carefully read this Agreement in
its entirety; (b) he has had an opportunity to consider fully the terms of this
Agreement; (c) he has been advised by the Company in writing to consult with an
attorney of his choosing in connection with this Agreement; (d) he fully
understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.

 

(b)     This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that, upon any finding
by a court of competent jurisdiction that the release and covenants provided for
by paragraph “5” of this Agreement is illegal, void, or unenforceable, Employee
agrees to execute a release, waiver and/or covenant that is legal and
enforceable. Finally, any breach of the terms of paragraphs “6” and/or “7” shall
constitute a material breach of this Agreement as to which the Company may seek
appropriate relief in a court of competent jurisdiction.

 

(d)     This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to the
conflict of laws provisions thereof. Actions to enforce the terms of this
Agreement, or that relate to Employee’s employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the Eastern District of New York. Each party agrees to waive trial by jury in
any such litigation.

 

(e)     This Agreement may be executed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument of this Agreement.

 

(f)     This Agreement constitutes the complete understanding between the
parties with respect to the termination of the Employee’s employment at the
Company and supersedes any and all agreements, understandings, and discussions,
whether written or oral, between the parties. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
each of the parties.

 

[Signature page follows]

 

 

 
5

--------------------------------------------------------------------------------

 

 

[Signature Page to Transition Agreement]

 

Dated:

June 10, 2015

 

/s/ Wayne Norbitz

   

WAYNE NORBITZ

           

NATHAN’S FAMOUS, INC.

               

By:

/s/ Eric Gatoff

 

Date:

June 10, 2015

 

Eric Gatoff

     

Chief Executive Officer

   

 

 

6